Smith, J.
This case was consolidated with No. 193-72 for the purpose of hearing, with the petitioner represented by the Deputy Defender General in both instances.
This is an appeal from the denial of the Windsor County Court of the petitioner’s petition for a Writ of Habeas Corpus. The petition before us raises only claimed errors of law in the original trial of the case, State of Vermont v. William H. Mayer, in the Chittenden County Court, in which the petitioner was convicted of armed robbery. The conviction was appealed to this Court, and the conviction was sustained. State v. Mayer, 129 Vt. 564, 283 A.2d 863 (1971). The questions of law attempted to be raised here have been considered *252in that appeal as well as in the various petitions for post conviction relief brought previously by this petitioner.
“It is well settled that a writ of habeas corpus cannot be given the effect of a writ for the correction of errors and irregularities.” (citations omitted). In re Rickert, 124 Vt. 232, 235, 203 A.2d 602 (1964).

The dismissal on the part of the Windsor County Court is affirmed.